     Case 5:18-cr-00120-C-BQ Document 28 Filed 11/28/18              Page 1 of 3 PageID 58


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

UNITED STATES OF AMERICA

v.                                                      No. 5:18-CR-120-C

ISAIAH ALEXANDER ALLEN

                AMENDED MOTION TO REVOKE PRETRIAL RELEASE

         The United States of America requests that this Court revoke the pretrial release of

David Neufeld and, in support thereof, would show the Court as follows:

                                                Facts

         On November 14, 2018, a federal grand jury indicted Allen for federal

cyberstalking and interstate threats.        On November 16, 2018, United States Magistrate

Judge D. Gordon Bryant, Jr., ordered Allen released with, in relevant part, the terms and

conditions of pretrial release set forth below.

                            Violation of Pretrial Release Conditions

         VIOLATION OF CONDITION NO. 7(s)
         The defendant shall not use a computer or internet without the permission of the
         pretrial officer.


         On November 17, 2018 – less than 24 hours after appearing in front of this

honorable court—Allen violated his terms of pretrial release when he accessed the

internet. Specifically, Mr. Allen used a computer to visit www.amazon.com, where he

logged into his Amazon account and purchased a USB flash drive and a USB splitter.


Motion to Revoke Pretrial Release - Page 1
  Case 5:18-cr-00120-C-BQ Document 28 Filed 11/28/18              Page 2 of 3 PageID 59


Defendant was aware that he was prohibited from using a computer or accessing the

internet because (1) he signed his conditions of release indicating he understood each

condition; (2) the Honorable Gordon Bryant, Jr., explicitly detailed in open court

defendant’s prohibition on using a computer or cell phone to access the internet; and (3)

defendant admitted to pretrial services and probation officer that he knew he was

prohibited from accessing the internet without the permission from a pretrial services

officer.

        On November 19, 2018, Allen told United States Probation Officer Contessa

Romero that he asked “a friend that lived out of state” to access the internet on his behalf.

This was not true. On November 21, 2018, Allen admitted in open court that it was he

who personally logged onto a computer, accessed www.amazon.com, and ordered

various merchandise. These inconsistent statements prove that he lied and more

importantly, underscores a fact far more damning than blatant willingness to directly

disobey a court order: that is, he cannot be trusted. His deception should disqualify him

from pretrial release.

        The United States respectfully submits that Allen’s pretrial release should be

revoked and he should be ordered to the custody of the Attorney General to await further

proceedings in this case.




                                             Respectfully submitted,

Motion to Revoke Pretrial Release - Page 2
  Case 5:18-cr-00120-C-BQ Document 28 Filed 11/28/18                 Page 3 of 3 PageID 60




                                              ERIN NEALY COX
                                              UNITED STATES ATTORNEY


                                              s/ Russell Lorfing
                                              RUSSELL H. LORFING
                                              Assistant United States Attorney
                                              Texas State Bar No. 24070173
                                              1205 Texas Avenue, Suite 700
                                              Lubbock, Texas 79401
                                              Telephone: 806-472-7351
                                              Facsimile: 806-472-7394
                                              E-mail:       russell.lorfing@usdoj.gov



                                       CERTIFICATE OF SERVICE

        On November 28, 2018, I electronically submitted the foregoing document with

the clerk of court for the U.S. District Court, Northern District of Texas, using the

electronic case filing system of the court.     I hereby certify that I have served all counsel

and/or pro se parties of record electronically or by another manner authorized by Federal

Rule of Criminal Procedure 49.

                                              s/ Russell Lorfing
                                              RUSSELL H. LORFING
                                              Assistant United States Attorney




Motion to Revoke Pretrial Release - Page 3
